Citation Nr: 0522512	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-30 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.J.




INTRODUCTION

The appellant had active military service from February 1969 
to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 Department of Veterans 
Affairs (VA) Regional Office (RO) rating decision, which, in 
pertinent part, denied the above claim for service 
connection.  In June 2005, a hearing was held before the 
undersigned Acting Veterans Law Judge at the St. Petersburg, 
Florida RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

The 2002 rating decision also denied service connection for 
headaches, and the statement of the case issued in September 
2003 included this issue.  However, when the appellant filed 
his substantive appeal, he indicated that he was only 
appealing the PTSD issue.


REMAND

The claim must be remanded to ensure full and complete 
compliance with the duty-to-assist provisions enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  

First, it is clear that relevant evidence remains 
outstanding.  In the file are records for VA treatment 
beginning in January 2001 at the West Palm Beach VA Medical 
Center.  Those records note, several times, that the 
appellant was initially diagnosed with PTSD by a Dr. 
Leporowski on June 9, 2000.  That evaluation is not currently 
in the file.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Requests for 
VA medical records must be made since the evidence is not 
currently complete.  

Second, it is clear from the file that the appellant has been 
receiving disability benefits from the Social Security 
Administration (SSA) since 2002 based on psychiatric 
disability.  VA is required to obtain evidence from the 
Social Security Administration, including any decisions by an 
administrative law judge, and give the evidence appropriate 
consideration and weight.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  

Third, the Board concludes VA has a further duty to assist 
the appellant by providing a VA examination with a medical 
opinion.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 
C.F.R. § 4.125 (2004) (requiring PTSD diagnoses to conform to 
the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).  

In this case, the VA outpatient treatment records contain 
several diagnoses of PTSD, and the service personnel records 
confirm the alleged stressor.  The RO denied this claim 
stating that the appellant had not described a stressor such 
as those listed in DSM-IV and no medical professional had 
provided a nexus between the stressor and the diagnosis of 
PTSD.  It must be noted, however, that where a mental health 
professional has diagnosed PTSD, it must be presumed that 
diagnosis was made in accordance with DSM criteria as to the 
sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 
128, 140 (1997).  If VA doubts the sufficiency of the 
stressor, the duty to assist requires that a medical opinion 
be obtained on this point.  The Board must rely on 
independent medical evidence to support its opinions.


Accordingly, the appeal is REMANDED for the following:

1.  The RO should advise the appellant 
that he should submit to VA copies of any 
evidence relevant to the claim that he 
has in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  Obtain the appellant's complete 
medical records from the VA Medical 
Center in West Palm Beach, specifically 
for psychiatric treatment from June 2000 
to January 2001 and from October 2003 to 
the present.  The RO should ensure the 
records obtained include a report by Dr. 
Leporowski on June 9, 2000.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3.  Request the appellant's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

4.  After obtaining the above-referenced 
VA and Social Security records, to the 
extent available, schedule the appellant 
for a VA psychiatric examination.  The 
claims file should be provided to the 
examiner for review in conjunction with 
the examination.

The purpose of the examination is to 
determine whether the appellant meets the 
criteria for diagnosing PTSD, to include 
the sufficiency of the stressor.  The 
examiner's attention is directed to the 
VA outpatient treatment records showing 
diagnoses of PTSD based on the 
appellant's report of being called a 
racial slur and physically assaulted by 
an officer during service.  The service 
personnel records, particularly the 
witness statements, reflect an 
altercation between the appellant and a 
supervisor in September 1971 which 
involved racial slurs, threats, and 
physical violence.

Based on the information in the claims 
file and examination of the appellant, 
the examiner should render an opinion as 
to whether the appellant meets the 
criteria for diagnosing PTSD and whether 
the above stressor is sufficient to cause 
that condition.  In rendering this 
opinion, the examiner must provide a 
complete rationale, and the examiner must 
also discuss the fact that the 
appellant's service personnel records 
document several disciplinary incidents 
before the alleged stressor occurred, to 
include the appellant's violent behavior, 
threats, etc.

5.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim.  If such 
action does not resolve a claim, a 
supplemental statement of the case (SSOC) 
should be issued to the appellant and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  


The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


